DETAILED ACTION

Election/Restrictions
Claims 1, 4-17 and 20-31 are drawn to the following species for the fluid/injection blend composition/compound of present independent claims 1 and 17 having a polymer system component including monomeric units having the chemical structure of: Formula (A), Formula (B); Formula (C) … through Formula (J), wherein the compound can be included in the composition/injection blend that further includes an aqueous fluid and an injection monomer.
These species are independent or distinct because as disclosed the various species disclosed in the present specification may have mutually exclusive characteristics for each identified species or grouping of species.  In addition, these species may not be not obvious variants of each other based on the current record.
3 	There is a search and/or examination burden for the patentably distinct species as set forth above because they are drawn to various distinct classes of compounds requiring a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Moreover, the prior art applicable to one species may not likely be applicable to another species; and/or the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For purposes of commencing examination, Applicant must elect a single species for the polymer system component of the claimed fluid/injection mixture composition recited in present independent claims 1 and 17, in accordance with paragraph #1, supra.  
That is, Applicant must elect a single species for the polymer system component of the claimed fluid/injection blend composition, i.e., one chemical structure formula from Formula (A), Formula (B); Formula (C) … or Formula (J), (or other species disclosed in Applicant’s specification).  
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.  
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.  
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Michael G. Locklar on January 14, 2022 to request an oral election to the above restriction requirement but did not result in an election being made.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768

February 12, 2022